Rule 209.    Continuances and Stays

***
      C.     Except for good cause shown,

             (1)    not more than one continuance shall be granted to each party, and

             (2)    the aggregate of all continuances shall not extend the date of the
hearing:

                  (a)   beyond 90 days from the date of filing the plaintiff's complaint
in proceedings commenced pursuant to Rule 303, or

                   (b)     beyond 30 days from the date of filing the [plaintiff's]
landlord’s complaint in proceedings commenced pursuant to Rule 502.

***
Rule 503.     Form of Complaint

      A.    The complaint shall be made in writing on a form prescribed by the State
Court Administrator.

       B.     The complaint shall set forth:

              (1)    The names and addresses of the parties.

              (2)    The location and the address, if any, of the real property possession
of which is sought to be recovered.

              (3)    That the [plaintiff is the] landlord of that property is the plaintiff in
the action.

             (4)   That [the plaintiff] the landlord leased or rented the property to the
[defendant] tenant or to some other person under whom the [defendant] tenant claims.

            (5)    That notice to remove was given to the [defendant] tenant in
accordance with law, or that no notice was required under the terms of the lease.

              (6)    That--

                     (a) the term for which the property was leased or rented is fully
ended, or

                     (b) a forfeiture has resulted by reason of a breach of the conditions
of the lease, or

                     (c) rent reserved and due has, upon demand, remained unsatisfied.

             (7)   That the [defendant] tenant retains the real property and refuses to
give up possession of the property.

               (8)    The amount of rent, if any, that remains due and unpaid on the date
the complaint is filed and whatever additional rent shall remain due and unpaid at the date
of the hearing, and the amount of damages, if any, claimed for injury to or unjust detention
of the real property.

      C.     The complaint shall be signed by the [plaintiff or plaintiff's] landlord or
landlord’s agent and verified as follows:



                                               2
       The facts set forth in this complaint are true and correct to the best of my
       knowledge, information and belief. This statement is made subject to the
       penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification to
       authorities.

                                                                 ________________
                                                                 Signature

       D.     For every individual [defendant] tenant, the [plaintiff or plaintiff’s]
landlord or landlord’s agent shall attach an affidavit to the complaint indicating that the
[defendant] tenant is in the military service, that the [defendant] tenant is not in the
service, or that the [plaintiff] landlord is unable to determine whether or not the
[defendant] tenant is in the service.


       Official Note: As in the other rules of civil procedure for magisterial district judges,
the complaint will be on a printed form. The filings required by this rule are subject to the
Case Records Public Access Policy of the Unified Judicial System of Pennsylvania. See
Rule 217. As to notice to remove, the form will simply state that such a notice, when
required, was given to the [defendant] tenant in accordance with law. See § 501 of the
Landlord and Tenant Act, 68 P.S. § 250.501, as amended by § 2(a) of the Judiciary Act
Repealer Act, Act of April 28, 1978, P.L. 202, No. 53, 42 P.S. § 20002(a).

        In subdivision B(8) the landlord is permitted to claim, in addition to the specific
amount of rent due and unpaid at the date of filing, whatever unspecified amount of rent
will remain due and unpaid at the date of the hearing. As to claiming damages for injury
to property, compare Pa.R.C.P. No. 1055.

        Subdivision D requires the [plaintiff] landlord to affirm if the [defendant] tenant
is or is not in the military service, or if the [defendant’s] tenant’s military service status
is unknown. This information is required to ensure that an eligible [defendant] tenant
receives the protections afforded by the Servicemembers Civil Relief Act, 50 U.S.C. §§
3901 et seq. The affidavit shall be made in writing on a form prescribed by the State Court
Administrator.

        See Act of January 24, 1966, P.L.(1965) 1534, § 1, as amended by Act of August
11, 1967, P.L. 204, No. 68, § 1, Act of June 11, 1968, P.L. 159, No. 89, § 2, 35 P.S. §
1700-1, which states that “[n]o tenant shall be evicted for any reason whatsoever while
rent is deposited in escrow” because the dwelling in question has been certified as unfit
for human habitation by the appropriate city or county agency. It seems appropriate to
leave the matter of evidencing or pleading such a certification or lack thereof to local court
of common pleas rules.


                                              3
Rule 504.     Setting the Date for Hearing; Delivery for Service

       The magisterial district judge, at the time the complaint is filed, shall:

        (1)    Set a hearing date [which] that shall be not less than seven [(7)] or more
than fifteen [(15)] days from the date the complaint is filed.

       (2)   Insert the hearing time and date and the address of the magisterial district
judge's magisterial district in the complaint form.

       (3)     Deliver a copy of the complaint form with hearing time and date thereon to
the [plaintiff or the plaintiff's] landlord or the landlord’s agent.

       (4)   Deliver a copy of the complaint form with hearing time and date thereon for
service as hereinafter set forth, which copy shall contain the following notice:

              (a)    If you have a defense to this complaint, you may present it at the
hearing.

              (b)     If you have a claim against the [plaintiff] landlord arising out of the
occupancy of the premises, which is within magisterial district court jurisdiction and which
you intend to assert at the hearing, you must file it on a complaint form at this office before
the time set for the hearing.

              (c)   IF YOU DO NOT APPEAR AT THE HEARING, a judgment for
possession and costs, and for damages and rent if claimed, may nevertheless be entered
against you. A judgment against you for possession may result in YOUR EVICTION from
the premises.

        Official Note: The hearing date in subdivision (1) of this rule is required to be set
not less than seven days from the filing of the complaint because of the requirement in
Rule 506(B) that service be made at least five days before the hearing. It was thought
that the requirement that the hearing be held not more than [fifteen] 15 days from the
filing of the complaint should provide ample time to make the type of service required in
these cases.

       The notice for the [defendant] tenant set forth in subdivision (4) of this rule varies
somewhat from the notice required in civil actions under Rule 305. There are a number
of reasons for this. First, there can be no default judgment in these possessory actions
and, secondly, it was thought that cross-complaints of [defendants] tenants in these
cases should be limited to those arising out of the occupancy of the premises.



                                              4
Rule 506.     Service of Complaint

        A.      The magisterial district judge shall serve the complaint by mailing a copy of
it to the [defendant's] tenant’s last known address by first class mail and noting on the
docket the date of such mailing, and by delivering a copy of it for service to the sheriff of,
or any certified constable in, the county in which the office of the magisterial district judge
is situated. If this service is not available to the magisterial district judge, service may be
made by any certified constable of the Commonwealth. The officer receiving the copy
shall serve it by handing it to the [defendant] tenant or to an adult person in charge for
the time being of the premises possession of which is sought to be recovered or, if none
of the above is found, by posting it conspicuously on those premises.

       B.     The copy shall be served at least five days before the hearing.

       Official Note: Under subdivision A of this rule, service must be made both by first
class mail and delivery for service in the manner prescribed. In actions where wage
garnishment may be sought under Pa.R.C.P. No. 3311, the [plaintiff] landlord may
authorize the sheriff or constable to make personal service upon [a] the
tenant[/defendant]. If [a] the tenant[/defendant] is not present at the property the sheriff
or constable is authorized to post the complaint so that the underlying landlord-tenant
action may proceed. The [plaintiff] landlord may authorize the sheriff or constable to
make additional attempts to effectuate personal service upon the tenant[/defendant] so
the [plaintiff] landlord can later prove such service if attempting to garnish wages under
Pa.R.C.P. No. 3311. Additional service attempts by the sheriff or constable may result in
additional fees.




                                              5
Rule 507.     Notation and Return of Service; Waiver of Service

       A.     The magisterial district judge shall note on the docket the date that a service
copy of the complaint was mailed to the [defendant] tenant, and the sheriff or constable
serving a copy of the complaint shall, at or before the time of the hearing, make proof of
service on the form provided, which shall show the manner of service and the day, hour,
and place thereof.

         B.     The appearance of a [defendant] tenant in person or by representative or
the filing [by him] of a claim in the case shall be deemed a waiver of any defect in service
but not a waiver of a defect in venue.

       Official Note: This rule parallels the provisions of Rule 314A and C.




                                             6
Rule 508.     Claim by [Defendant] Tenant

        A.     At any time before the hearing, the [defendant] tenant may file a cross-
complaint on the form prescribed for civil complaints, asserting any claim against the
[plaintiff which] landlord that arises out of the occupancy of the premises and [which]
that is within the jurisdiction of the magisterial district judge.

        B.     If the [defendant] tenant files such a cross-complaint, the magisterial
district judge shall set a time and date for the hearing of both complaints together, which
shall not be less than [7] seven or more than [15] fifteen days from the filing of the
[defendant's] tenant’s complaint.

        C.      The [defendant's] tenant’s cross-complaint shall be served on the
[plaintiff] landlord at least five days before the hearing. At the option of the [defendant]
tenant, the magisterial district judge shall serve the cross-complaint by mailing a copy of
it to the [plaintiff] landlord. If the [defendant] tenant does not request service by mail,
the magisterial district judge shall deliver a copy of the cross-complaint for service to the
sheriff of, or any certified constable in, the county in which the office of the magisterial
district judge is located. If this service is not available to the magisterial district judge,
service may be made by any certified constable of the Commonwealth. The officer
receiving the copy shall serve it by handing it to the [plaintiff] landlord or to an adult
person in charge for the time being of the [plaintiff's] landlord’s residence or usual place
of business.

        Official Note: As to subdivision A of this rule, see [the Note to] Rule 504, Note.
See also 42 Pa.C.S. § 1515(a)(3), as to waiver of jurisdictional limits, the [defendant]
tenant filing a cross-complaint being considered a “plaintiff” as to the cross-complaint
within the meaning of this statute.

         Subdivision B sets forth the time limits for setting hearings when a cross-complaint
is filed. These limits recognize the need for reasonable expedition in these cases.

      Subdivision C contains provisions for service of the cross-complaint. Mail service
need not be by certified or registered mail.

         Since a cross-complaint is in the nature of a responsive pleading there is no fee
for filing it.




                                              7
Rule 512.     Hearings and Evidence

       A.     The [plaintiff must] landlord shall appear at the hearing and present
testimony in an action for the recovery of possession of real property.

      B.      The magisterial district judge shall be bound by the rules of evidence,
except that a bill, estimate, receipt, or statement of account [which] that appears to have
been made in the regular course of business may be introduced in evidence by any party
without affidavit or other evidence of its truth, accuracy, or authenticity.

        Official Note: Subdivision A of this rule is intended to make clear that the
magisterial district judge [may] shall not enter a default judgment in a possessory action,
including a judgment for money only. The [plaintiff must] landlord shall appear and give
testimony to prove the complaint even when the [defendant] tenant fails to appear for
the hearing. See Rule 514A and Note. See also Section 503(a) of [T]the Landlord and
Tenant Act of 1951, 68 P.S. § 250.503(a). When the [plaintiff] landlord fails to appear
at the hearing, the magisterial district judge may continue the hearing for cause or dismiss
the complaint without prejudice.

       Subdivision B of this rule is the same as Rule 321 of the civil action rules.




                                             8
Rule 513.     Disputes Concerning Title

         A.     If the [defendant] tenant declares in writing, on oath or affirmation, that the
title to the real property is disputed and claimed by some named person other than the
[plaintiff] landlord by virtue of a right or title accruing by descent from or deed or will of
the landlord since the commencement of the lease, and if that person, whether or not
appearing before the magisterial district judge, also declares in writing, on oath or
affirmation, [that he truly believes he is entitled] a true belief of entitlement to the real
property, the magisterial district judge shall stay the proceedings, provided the person
claiming title files in the court of common pleas of the county in which the real property is
located a bond, satisfactory to that court, conditioned upon prosecuting [his] the claim in
the court of common pleas. If the claim is not prosecuted in accordance with the
conditions of the bond, the bond shall be forfeited to the [plaintiff] landlord and the
magisterial district judge shall proceed to judgment.

        B.     If the [defendant] tenant declares in writing, on oath or affirmation, that the
real property is held and claimed by [him] the tenant as a joint tenant or tenant in
common with the [plaintiff] landlord and that [he] the tenant truly believes that the real
property so held does not exceed in quantity or value the just proportion of [his] the
tenant’s share as a joint tenant or tenant in common, the magisterial district judge shall
stay the proceedings, provided the [defendant] tenant files in the court of common pleas
of the county in which the real property is located a bond, satisfactory to that court,
conditioned upon prosecuting [his] the claim in the court of common pleas. If the claim
is not prosecuted in accordance with the conditions of the bond, the bond shall be forfeited
to the [plaintiff] landlord and the magisterial district judge shall proceed to judgment.

      Official Note: This rule sets forth the procedures when there is a dispute
concerning title.




                                              9
Rule 514.     Judgment; Notice of Judgment or Dismissal and the Right to Appeal

       A.     If it appears at the hearing that the complaint has been proven, the
magisterial district judge shall enter judgment against the [defendant] tenant that the
real property be delivered up to the [plaintiff] landlord and shall enter judgment by
separate entries:

              (1)    for the amount of rent, if any, which remains due,

              (2)    for the amount of damages, if any, for unjust detention,

              (3)    for the physical damages, if any, to the leasehold premises, and

              (4)    for the costs of the proceeding;

less any amount found due the [defendant] tenant on any cross-complaint filed by the
[defendant] tenant.

      In addition, the magisterial district judge shall make an entry identifying the sum of
money found by the magisterial district judge to constitute the monthly rental for the
leasehold premises.

      B.      A money judgment may be rendered for the [defendant] tenant on a cross-
complaint filed by the [defendant] tenant if the amount found due thereon exceeds any
amount found due the [plaintiff] landlord on the [plaintiff's] landlord’s complaint.

       C.    (1)    Judgment shall be given at the conclusion of the hearing or within
three days thereafter.

             (2)    Upon the entry of the judgment, the magisterial district court shall
promptly give or mail to the parties written notice of judgment or dismissal.

       D.     The written notice of judgment or dismissal shall contain:

            (1)    notice of the right of the parties to appeal, the time within which the
appeal must be taken, and that the appeal is to the court of common pleas;

             (2)    notice that a tenant in a residential lease action who is a victim of
domestic violence may appeal the judgment within 30 days of the date of entry of
judgment, as well as filing instructions for asserting such an appeal;

              (3)    notice that, except as otherwise provided in the rules, if the judgment
holder elects to enter the judgment in the court of common pleas, all further process must

                                            10
come from the court of common pleas and no further process may be issued by the
magisterial district judge; and

             (4)      notice that unless the judgment is entered in the court of common
pleas anyone interested in the judgment may file a request for entry of satisfaction with
the magisterial district judge if the debtor pays in full, settles, or otherwise complies with
the judgment.

       Official Note: [Paragraph] Subdivision A of this rule requires that the [plaintiff]
landlord appear and give testimony to prove the complaint before the magisterial district
judge can enter judgment against the [defendant] tenant, even when the [defendant]
tenant fails to appear for the hearing. The magisterial district judge [may] shall not enter
a default judgment in a possessory action, including a judgment for money only. [See]
See Rule 512A and Note. The various issues that the magisterial district judge must
determine at the hearing include: whether notice to quit was given to the [defendant]
tenant in accordance with law or that no notice was required under the terms of the lease;
the amount or rent due, if any; damages to the leasehold premises, if any; the amount
found to constitute the monthly rental[,]; and[;], the amount of the security deposit held
by the landlord, if any.

      As to the notice to quit requirement, [see] see Section 501 of [T]the Landlord and
Tenant Act of 1951, 68 P.S. § 250.501. [See also] See also Patrycia Bros., Inc. v.
McKeefrey, 38 Pa. D. & C.2d 149 (Delaware County C.P. 1966).

       The separate entries provided in [paragraph] subdivision A are made necessary
as a result of the rental deposit provisions for appeal or [certiorari] certiorari contained
in Rules 1008B and 1013B, as well as the wage attachment provisions contained in
Section 8127 of the Judicial Code, 42 Pa.C.S. § 8127.

      Subdivision B of this rule makes provision for a money judgment for the
[defendant] tenant if the [defendant] tenant prevails in a greater amount on the
[defendant's] tenant’s cross-complaint.

        Subdivision D of this rule provides for certain notices the magisterial district court
shall include in the written notice of judgment or dismissal.

        Subdivision D(2) reflects that the appeal period for a victim of domestic violence in
a case arising out of a residential lease is 30 days. See Rule 1002B(2); see also 68 P.S.
§ 250.513. A tenant who is a victim of domestic violence may file a domestic violence
affidavit with the magisterial district court to stay the execution of an order for possession
until 30 days after the date of entry of the judgment, the filing of an appeal with the court
of common pleas pursuant to Rule 1002, or by order of the court of common pleas,
whichever is earlier. See Rule 514.1.

                                             11
      As to [paragraph] subdivision D(3), [see] see Rule 402D and Note. As to
[paragraph] subdivision D(4), [see] see Rule 341.




                                     12
Rule 515.     Request for Order for Possession

        A.     If the magisterial district judge has rendered a judgment arising out of a non-
residential lease that the real property be delivered up to the [plaintiff] landlord, the
[plaintiff] landlord may, after the 15th day following the date of the entry of the judgment,
file with the magisterial district judge a request for an order for possession. The request
shall include a statement of the judgment amount, return, and all other matters required
by these rules.

        B.     (1)     Except as otherwise provided in subdivision B(2), if the magisterial
district judge has rendered a judgment arising out of a residential lease that the real
property be delivered up to the [plaintiff] landlord, the [plaintiff] landlord may after the
10th day but within 120 days following the date of the entry of the judgment, file with the
magisterial district judge a request for an order for possession. The request shall include
a statement of the judgment amount, return, and all other matters required by these rules.

             (2)   In a case arising out of a residential lease, if before the [plaintiff]
landlord requests an order for possession,

                     (a)    an appeal or writ of certiorari operates as a supersedeas; or

                    (b)    proceedings in the matter are stayed pursuant to a bankruptcy
proceeding or other federal or state law; and

                      (c)   the supersedeas or the bankruptcy or other stay is
subsequently stricken, dismissed, lifted, or otherwise terminated so as to allow the
[plaintiff] landlord to proceed to request an order for possession,

the [plaintiff] landlord may request an order for possession only within 120 days of the
date the supersedeas or the bankruptcy or other stay is stricken, dismissed, lifted, or
otherwise terminated.

      Official Note: The 15 days in subdivision A of this rule, when added to the 16-day
period provided for in Rule 519A, will give the [defendant] tenant time to obtain a
supersedeas within the appeal period. See Rules 1002, 1008, 1009, and 1013.

       The 1995 amendment to section 513 of the Landlord and Tenant Act of 1951, 68
P.S. § 250.513, established a 10-day appeal period from a judgment for possession of
real estate arising out of a residential lease. See also Rule 1002B(1). Rule 1002B(2)(a)
provides for a 30-day appeal period for tenants who are victims of domestic violence. In
most cases, the filing of the request for an order for possession in subdivision B(1) is not
permitted until after the appeal period has expired. In cases arising out of a residential


                                             13
lease, the request for an order for possession generally must be filed within 120 days of
the date of the entry of the judgment.

       If the tenant is a victim of domestic violence, he or she may file a domestic violence
affidavit to stay the execution of the order for possession until the tenant files an appeal
with the prothonotary pursuant to Rule 1002, 30 days after the date of entry of the
judgment, or by order of the court of common pleas, whichever is earlier. See Rule
514.1C. No posting of money or bond is required to obtain a stay with the filing of a
domestic violence affidavit; however, upon the filing of an appeal pursuant to Rule 1002,
the stay is lifted, and the supersedeas requirements of Rule 1008 shall apply.

       The magisterial district court shall enter stays in compliance with federal or state
law, such as the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et seq.

       Subdivision B(2) provides that in a case arising out of a residential lease, if a
supersedeas (resulting from an appeal or writ of certiorari) or bankruptcy or other stay is
stricken, dismissed, lifted, or otherwise terminated, thus allowing the [plaintiff] landlord
to proceed with requesting an order for possession, the request may be filed only within
120 days of the date the supersedeas or the bankruptcy or other stay is stricken,
dismissed, lifted, or otherwise terminated.

        In many judicial districts, appeals of magisterial district court judgments are
submitted to compulsory arbitration pursuant to Pa.R.C.P. Nos. 1301–1314. If, after
the arbitration, the prothonotary enters an award for possession on the docket in
favor of the landlord and the tenant fails to maintain the supersedeas required by
Rule 1008 prior to the prothonotary entering judgment on the award, then the
landlord may terminate the supersedeas pursuant to Rule 1008B and request an
order of possession from the magisterial district judge pursuant to Rule 515. If the
prothonotary enters an award on the docket in favor of the tenant and the tenant
fails to maintain the supersedeas prior to the prothonotary entering judgment on
the award, the landlord may not obtain an order of possession between the time
that the prothonotary enters the arbitration award on the docket and the time that
the landlord files a notice of appeal.

       The time limits in which the [plaintiff] landlord must request an order for
possession imposed in subdivision B apply only in cases arising out of residential leases
and in no way affect the [plaintiff’s] landlord’s ability to execute on the money judgment.
See Rule 516, Note, and Rule 521A.

      At the time the [plaintiff] landlord files the request for an order for possession,
the magisterial district court should collect server fees for all actions through delivery of
possession. Thereafter, if the order for possession is satisfied 48 hours or more prior to


                                             14
a scheduled delivery of possession, a portion of the server costs may be refundable. See
Rules 516 through 520 and 44 Pa.C.S. § 7161(d).




                                          15
Rule 516.     Issuance and Reissuance of Order for Possession

        A.    Upon the timely filing of the request form, the magisterial district judge shall
issue the order for possession and shall deliver it for service and execution to the sheriff
of, or any certified constable in, the county in which the office of the magisterial district
judge is situated. If this service is not available to the magisterial district judge, service
may be made by any certified constable of the Commonwealth. The order shall direct the
officer executing it to deliver actual possession of the real property to the [plaintiff]
landlord. The magisterial district judge shall attach a copy of the request form to the order
for possession.

      B.     (1)     Except as otherwise provided in subdivision C, upon written request
of the [plaintiff] landlord the magisterial district judge shall reissue an order for
possession for one additional 60-day period.

              (2)     If an order for possession is issued and subsequently superseded by
an appeal, writ of certiorari, supersedeas, or a stay pursuant to a bankruptcy proceeding
or other federal or state law or Rule 514.1C, and

                    (a)    the appeal, writ of certiorari, or supersedeas is stricken,
dismissed, or otherwise terminated; or

                      (b)    the bankruptcy or other stay is lifted; and

                      (c)    the [plaintiff] landlord wishes to proceed with the order for
possession,

        the [plaintiff] landlord must file with the magisterial district judge a written request
for reissuance of the order for possession in accordance with subdivision B(1).

       C.    In a case arising out of a residential lease a request for reissuance of an
order for possession may be filed only within 120 days of the date of the entry of the
judgment or, in a case in which the order for possession is issued and subsequently
superseded by an appeal, writ of certiorari, supersedeas, or a stay pursuant to a
bankruptcy proceeding or other federal or state law or Rule 514.1C, only within 120 days
of the date the appeal, writ of certiorari, or supersedeas is stricken, dismissed, or
otherwise terminated or the bankruptcy or other stay is lifted.

       D.     A written request for reissuance of the order for possession, filed after an
appeal, writ of certiorari, or supersedeas is stricken, dismissed, or otherwise terminated,
or a bankruptcy or other stay is lifted, must be accompanied by a copy of the court order
or other documentation striking, dismissing, or terminating the appeal, writ of certiorari, or
supersedeas, or lifting the bankruptcy or other stay.

                                              16
       Official Note: The order for possession deals only with delivery of possession of
real property and not with a levy for money damages. A [plaintiff] landlord who seeks
execution of the money judgment part of the judgment must proceed under Rule 521A,
using the forms and procedure there prescribed. The reason for making this distinction is
that the printed notice requirements on the two forms, and the procedures involved in the
two matters, differ widely.

        Subdivision B provides for reissuance of the order for possession for one additional
60-day period. However, pursuant to subdivision C, in cases arising out of a residential
lease, the request for reissuance of the order for possession must be filed within 120 days
of the date of the entry of the judgment or, in a case in which the order for possession is
issued and subsequently superseded by an appeal, writ of certiorari, supersedeas, or a
stay pursuant to a bankruptcy proceeding or other federal or state law or Rule 514.1C,
only within 120 days of the date the appeal, writ of certiorari, or supersedeas is stricken,
dismissed, or otherwise terminated, or the bankruptcy or other stay is lifted. The
additional 60-day period need not necessarily immediately follow the original 60-day
period of issuance. The written request for reissuance may be in any form and may
consist of a notation on the permanent copy of the request for order for possession form,
‘‘Reissuance of order for possession requested,’’ subscribed by the [plaintiff] landlord.
The magisterial district judge shall mark all copies of the reissued order for possession,
‘‘Reissued. Request for reissuance filed ………. (time and date).’’ A new form may be
used upon reissuance, those portions retained from the original being exact copies
although signatures may be typed or printed with the mark ‘‘/s/.’’ There are no filing costs
for reissuing an order for possession, for the reissuance is merely a continuation of the
original proceeding. However, there may be additional server costs for service of the
reissued order for possession.

       The magisterial district court shall enter stays in compliance with federal or state
law, such as the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et seq.

        In many judicial districts, appeals of magisterial district court judgments are
submitted to compulsory arbitration pursuant to Pa.R.C.P. Nos. 1301–1314. If, after
the arbitration, the prothonotary enters an award for possession on the docket in
favor of the landlord and the tenant fails to maintain the supersedeas required by
Rule 1008 prior to the prothonotary entering judgment on the award, then the
landlord may terminate the supersedeas pursuant to Rule 1008B and request an
order of possession from the magisterial district judge pursuant to Rule 515. If the
prothonotary enters an award on the docket in favor of the tenant and the tenant
fails to maintain the supersedeas prior to the prothonotary entering judgment on
the award, the landlord may not obtain an order of possession between the time
that the prothonotary enters the arbitration award on the docket and the time that
the landlord files a notice of appeal.

                                            17
       The time limits in which the [plaintiff] landlord must request reissuance of an
order for possession imposed in subdivision C apply only in cases arising out of residential
leases and in no way affect the [plaintiff’s] landlord’s ability to execute on the money
judgment. See Rule 521A.




                                            18
Rule 517. Notation of Time of Receipt; Service of Order for Possession

        The magisterial district judge shall mail a copy of the order for possession to the
[defendant] tenant by first class mail and shall deliver a copy of it for service to the sheriff
of, or any certified constable in, the county in which the office of the magisterial district
judge is situated. If this service is not available to the magisterial district judge, service
may be made by any certified constable of the Commonwealth. The officer receiving the
order for possession shall note upon the form the time and date that it was received, and
shall serve the order within [forty-eight (48)] 48 hours by handing a copy of it to the
[defendant] tenant or to an adult person in charge for the time being of the premises
possession of which is to be delivered or, if none of the above is found, by posting it
conspicuously on those premises. The service copy of the order shall contain the
following notice:

       (1)    For nonresidential leases:

       If you, and all occupants of this property not authorized by the owner to be present
thereon, do not vacate this property within [fifteen (15)] 15 days after the date of this
notice, the law authorizes me to use such force as may be necessary to enter upon the
property, by the breaking in of any door or otherwise, and to eject you and all unauthorized
occupants.

       (2)    For residential leases:

       If you, and all occupants of this property not authorized by the owner to be present
thereon, do not vacate this property within [ten (10)] 10 days after the date of this notice,
the law authorizes me to use such force as may be necessary to enter upon the property
by the breaking in of any door or otherwise, and to eject you and all unauthorized
occupants.

       The date of the notice shall be the same as the date of the service.

       Official Note: Under this rule, service must be made both by first class mail and
delivery for service in the manner prescribed. The differing lengths of notices set forth for
nonresidential leases and residential leases are made necessary by reason of the 1995
amendment to Section 513 of the [Landlord/Tenant Act] Landlord and Tenant Act of
1951, 68 P.S. § 250.513. [See Note following Pa.R.C.P.M.D.J. No. 515] See Rule 515,
Note.




                                              19
Rule 518. Satisfaction of Order by Payment of Rent and Costs

       At any time before actual delivery of the real property is made in execution of the
order for possession, the [defendant] tenant may, in a case for the recovery of
possession solely because of failure to pay rent, satisfy the order for possession by paying
to the executing officer the rent actually in arrears and the costs of the proceedings. The
executing officer shall give the [defendant] tenant a signed receipt for any such payment.

      Official Note: “Rent actually in arrears” means the sum set forth on the order for
possession.

       For procedure for entry of satisfaction of money judgments, [see] see Rule 341.




                                            20
Rule 519. Forcible Entry and Delivery of Possession

       A.     If, on or after the [sixteenth (16th)] 16th day following the service of the
order for possession arising out of a nonresidential lease, the [defendant] tenant or any
unauthorized occupant remains on the real property, the officer executing the order for
possession shall use such force as may be necessary to enter upon the property, by the
breaking in of any door or otherwise, and to eject the [defendant] tenant and any
unauthorized occupant and shall deliver possession of the real property to the [plaintiff]
landlord or the [plaintiff's] landlord’s agent.

       B.     If, on or after the [eleventh (11th)] 11th day following the service of the
order for possession in cases arising out of a residential lease, the [defendant] tenant
or any unauthorized occupant remains on the real property, the officer executing the order
for possession shall use such force as may be necessary to enter upon the property, by
the breaking in of any door or otherwise, and to eject the [defendant] tenant and any
unauthorized occupant and shall deliver possession of the real property to the [plaintiff]
landlord or the [plaintiff's] landlord’s agent.

      C.     No order for possession may be executed after 60 days following its
issuance or reissuance.

      Official Note: The differing lengths of notices set for nonresidential leases and
residential leases are made necessary by reason of the 1995 amendment to [s]Section
513 of the Landlord and Tenant Act of 1951, 68 P.S. § 250.513. [See] See Rule 515,
Note.




                                           21
Rule 519.1. Request for Determination of Abandoned Manufactured Home

      A.     A [plaintiff] landlord may request a determination that a manufactured
home is abandoned by filing the request on a form prescribed by the State Court
Administrator with the magisterial district court in the magisterial district where the
manufactured home is located.

       B.     If the determination is not or cannot be made during a hearing for recovery
of possession pursuant to this chapter, the magisterial district court shall set a hearing
date [which] that shall be not less than seven [(7)] or more than fifteen [(15)] days from
the date the request is filed.

      C.     The magisterial district court shall serve a copy of the request and the
hearing notice on the [defendant] tenant in the manner set forth in Rule 506.

       D.     The magisterial district judge shall promptly give or mail written notice of the
determination to the parties in interest. Notice of the determination shall contain advice
as to the right of the parties to file a Statement of Objection, the time within which the
statement must be filed, and that the statement is to be filed with the court of common
pleas.

       E.      Any party aggrieved by a determination made by a magisterial district judge
under this rule may obtain a reconsideration thereof in the court of common pleas by filing
a statement of objection to the determination pursuant to Rule 1016 with the prothonotary
and with the magisterial district judge in whose office the determination was made.

       Official Note: This rule was adopted in 2013 to accommodate the provisions of
[s]Section 10.1 of the Act of November 24, 1976, P.L. 1176, No. 261, added by [s]Section
2 of the Act of October 24, 2012, P.L. 156, § 2, 68 P.S. § 398.10.1, which provides for a
magisterial district judge to hold a hearing and make a determination that a manufactured
home is abandoned.

       The [plaintiff] landlord must pay any fees or costs at the time of filing the request.

        Rules 1016–1020, providing for the filing and consideration of a statement of
objection to an order or determination made by a magisterial district judge under Rule
420, also apply to determinations made under this rule. A party seeking reconsideration
of a determination of abandonment made concurrent with a judgment for possession must
file the statement of objection in addition to the notice of appeal. Rule 1016B requires
that the statement of objection must be filed with the prothonotary and the magisterial
district judge within [ten (10)] 10 days after the date of the determination to which
objection is made. Both appeals from judgments for possession under residential leases


                                             22
and statements of objections to determinations of abandonment must be made within [ten
(10)] 10 days after the date of entry.




                                         23
Rule 520. Officer's Return

       Within five [(5)] business days following delivery of possession to the [plaintiff]
landlord or satisfaction by payment of rent in arrears and costs, the officer executing the
order for possession shall make a return on the order for possession form. The return
shall show:

      (1) The date, time, place, and manner of service of the order.

       (2) If the order was satisfied by the payment of rent in arrears and costs by or on
behalf of the [defendant] tenant, the amount of that payment, and its distribution.

      (3) The time and date of any forcible entry and ejectment, or that no entry for the
purpose of ejectment had to be made.

      (4) The officer's expenses and fees.




                                             24
Rule 521. Execution by Levy

       A.     If the [plaintiff] landlord in an action for recovery of possession of real
property obtains a judgment for damages for injury to or unjust detention of the premises,
for rent remaining due and for the costs of the proceeding, or for any of these, [he] the
landlord may obtain execution of that judgment by levy upon personal property of the
[defendant] tenant in accordance with the rules for the Execution of Judgments for the
Payment of Money Rendered by Magisterial District Judges, and the form for a request
for an order of execution there prescribed shall be used for this purpose.

       B.      If the [defendant] tenant in an action for recovery of possession of real
property obtains a money judgment on a cross-complaint against the [plaintiff] landlord,
[he] the tenant may obtain execution of the judgment by levy upon personal property of
the [plaintiff] landlord in accordance with the rules for the Execution of Judgments for
the Payment of Money Rendered by Magisterial District Judges.

      Official Note: [See the note to Rule 516] See Rule 516, Note.




                                           25
Rule 1007. Procedure on Appeal

         A.   The proceeding on appeal shall be conducted [de novo] de novo in
accordance with the Rules of Civil Procedure that would be applicable if the action was
initially commenced in the court of common pleas.

       B.      Except as otherwise provided in subdivision C, the action upon appeal may
not be limited with respect to amount in controversy, joinder of causes of action or parties,
counterclaims, added or changed averments or otherwise because of the particulars of
the action before the magisterial district judge.

      C.      When an appeal is taken from a supplementary action filed pursuant to Rule
342, only those issues arising from the Rule 342 action are to be considered.

        Official Note: As under earlier law, the proceeding on appeal is conducted [de
novo] de novo, but the former rule that the proceeding would be limited both as to
jurisdiction and subject matter to the action before the magisterial district judge ([see
Crowell Office Equipment v. Krug] see Crowell Office Equipment v. Krug, [213 Pa.
Super. 261,] 247 A.2d 657 (Pa. Super. 1968)) has not been retained. Under subdivision
B, the court of common pleas on appeal can exercise its full jurisdiction and all parties will
be free to treat the case as though it had never been before the magisterial district judge,
subject of course to the Rules of Civil Procedure. The only limitation on this is contained
in subdivision C, which makes clear that an appeal from a supplementary action filed
pursuant to Rule 342 is not intended to reopen other issues from the underlying action
that were not properly preserved for appeal.

        In many judicial districts, appeals of magisterial district court judgments are
submitted to compulsory arbitration pursuant to Pa.R.C.P. Nos. 1301–1314. If, after
the arbitration, the prothonotary enters an award for possession on the docket in
favor of the landlord and the tenant fails to maintain the supersedeas required by
Rule 1008 prior to the prothonotary entering judgment on the award, then the
landlord may terminate the supersedeas pursuant to Rule 1008B and request an
order of possession from the magisterial district judge pursuant to Rule 515. If the
prothonotary enters an award on the docket in favor of the tenant and the tenant
fails to maintain the supersedeas prior to the prothonotary entering judgment on
the award, the landlord may not obtain an order of possession between the time
that the prothonotary enters the arbitration award on the docket and the time that
the landlord files a notice of appeal.




                                             26
Rule 1008. Appeal as [Supersedeas] Supersedeas

       A.     Receipt by the magisterial district judge of the copy of the notice of appeal
from the judgment shall operate as [supersedeas] a supersedeas, except as provided
in subdivisions B and C of this rule.

         B.     When [an] a tenant appeals [is] from a judgment for the possession of real
property, receipt by the magisterial district judge of the copy of the notice of appeal shall
operate as a [supersedeas] supersedeas only if the [appellant] tenant at the time of
filing the notice of appeal, deposits with the prothonotary a sum of money (or a bond, with
surety approved by the prothonotary) equal to the lesser of three [(3)] months' rent or the
rent actually in arrears on the date of the filing of the notice of appeal, based upon the
magisterial district judge's order of judgment, and, thereafter, deposits cash or bond with
the prothonotary in a sum equal to the monthly rent [which] that becomes due during the
period of time the proceedings upon appeal are pending in the court of common pleas,
such additional deposits to be made within [thirty (30)] 30 days following the date of the
appeal, and each successive [thirty (30)] 30-day period thereafter.

       Upon application by the landlord, the court shall release appropriate sums from the
escrow account on a continuing basis while the appeal is pending to compensate the
landlord for the tenant's actual possession and use of the premises during the pendency
of the appeal.

       In the event the [appellant] tenant fails to deposit the sums of money, or bond,
required by this rule when such deposits are due, the prothonotary, upon [praecipe]
praecipe filed by the [appellee] landlord, shall terminate the [supersedeas]
supersedeas. Notice of the termination of the [supersedeas] supersedeas shall be
forwarded by first class mail to the attorneys of record, or, if a party is unrepresented, to
the party's last known address of record.

         When the deposit of money or bond is made pursuant to the rule at the time of
filing the appeal, the prothonotary shall make upon the notice of appeal and its copies a
notation that it will operate as a [supersedeas] supersedeas when received by the
magisterial district judge.

       C.     Indigent Tenants

               (1)    Residential tenants who seek to appeal from a magisterial district
court judgment for possession and who do not have the ability to pay the lesser of three
months' rent or the full amount of the magisterial district court judgment for rent shall file
with the office of the prothonotary a tenant's affidavit, as set forth in subdivision C(2).



                                             27
              (2) The tenant's affidavit shall be substantially in one of the following two
forms:

                                              [Caption]

         TENANT'S [SUPERSEDEAS] SUPERSEDEAS AFFIDAVIT (NON-SECTION 8)

        I, __________ (print name and address here), have filed a notice of appeal from a
magisterial district court judgment awarding to my landlord possession of real property
that I occupy, and I do not have the financial ability to pay the lesser of three [(3)] times
my monthly rent or the judgment for rent awarded by the magisterial district court. My total
household income does not exceed the income limits set forth in the supplemental
instructions for obtaining a stay pending appeal and I have completed an [in forma
pauperis] in forma pauperis (IFP) affidavit to verify this. I have/have not (cross out the
one that does not apply) paid the rent this month.

       I verify that the statements made in this affidavit are true and correct to the best of
my knowledge, information, and belief. I understand that false statements herein are
made subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to
authorities.


________________                                   ___________________________
     Date                                          SIGNATURE OF TENANT

                                                   OR

                                              [Caption]

            SECTION 8 TENANT'S [SUPERSEDEAS] SUPERSEDEAS AFFIDAVIT

        I, ____________________ (print name and address here), have filed a notice of
appeal from a magisterial district court judgment awarding my landlord possession of real
property that I occupy, and I do not have the financial ability to pay the lesser of three
[(3)] times my monthly rent or the actual rent in arrears. My total household income does
not exceed the income limits set forth in the supplemental instructions for obtaining a stay
pending appeal and I have completed an [in forma pauperis] in forma pauperis (IFP)
affidavit to verify this. I have/have not (cross out the one that does not apply) paid the rent
this month.

       The total amount of monthly rent that I personally pay to the landlord is $
__________. I hereby certify that I am a participant in the Section 8 program and I am
not subject to a final ([i.e.] i.e., non-appealable) decision of a court or government agency

                                              28
[which] that terminates my right to receive Section 8 assistance based on my failure to
comply with program rules.

       I verify that the statements made in this affidavit are true and correct to the best of
my knowledge, information, and belief. I understand that false statements herein are
made subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to
authorities.


________________                            ________________________
Date                                        SIGNATURE OF TENANT




              (3)    (a)   If the rent has already been paid to the landlord in the month
in which the notice of appeal is filed, the tenant shall pay into an escrow account with the
prothonotary the monthly rent in [thirty (30)] 30-day intervals from the date the notice of
appeal was filed; or

                    (b)     If the rent has not been paid at the time of filing the notice of
appeal, the tenant shall pay:

                             (i) at the time of filing the notice of appeal, a sum of money
equal to one third (1/3) of the monthly rent;

                           (ii) an additional deposit of two thirds (2/3) of the monthly rent
within [twenty (20)] 20 days of filing the notice of appeal; and

                              (iii) additional deposits of one month's rent in full each [thirty
(30)] 30 days after filing the notice of appeal. The amount of the monthly rent is the sum
of money found by the magisterial district judge to constitute the monthly rental for the
leasehold premises pursuant to Rule 514A. However, when the tenant is a participant in
the Section 8 program, the tenant shall pay the tenant share of the rent as set forth in the
“Section 8 Tenant's [Supersedeas] Supersedeas Affidavit” filed by the tenant.

             (4)     The prothonotary's office of the [C]court of [C]common [P]pleas in
which the appeal is taken shall provide residential tenants who have suffered a judgment
for possession with a “Supplemental Instructions for Obtaining a Stay of Eviction” as it
appears on the [website] Forms page of the [Minor Court Rules Committee] website
of the Unified Judicial System of Pennsylvania at www.pacourts.us.

      Note: The [website of the Minor Court Rules Committee is part of the] Forms
page is found on the home page of the [Administrative Office of Pennsylvania

                                              29
Courts] Unified Judicial System of Pennsylvania at www.pacourts.us. The
Supplemental Instructions include both instructions and income limits.

       The income limits are stated in monthly amounts and are based upon the most
recent poverty income guidelines issued by the Federal Department of Health and Human
Services.

             (5)    When the requirements of [paragraphs] subdivisions C(2)[ and ]–
(3) have been met, the prothonotary shall issue a [supersedeas] supersedeas.

             (6)   Upon application by the landlord, the court shall release appropriate
sums from the escrow account on a continuing basis while the appeal is pending to
compensate the landlord for the tenant's actual possession and use of the premises
during the pendency of the appeal.

               (7)    If the tenant fails to make monthly rent payments to the prothonotary
as described in [paragraph] subdivision C(3), the [supersedeas] supersedeas may
be terminated by the prothonotary upon [praecipe] praecipe by the landlord or other
party to the action. Notice of the termination of the [supersedeas] supersedeas shall be
forwarded by first class mail to the attorneys of record, or, if a party is unrepresented, to
the party's last known address of record.

              (8)    If the [C]court of [C]common [P]pleas determines, upon written
motion or its own motion, that the averments within any of the tenant's affidavits do not
establish that the tenant meets the terms and conditions of [paragraph] subdivision
C(1), [supra] supra, the [C]court may terminate the [supersedeas] supersedeas.
Notice of the termination of the [supersedeas] supersedeas shall be forwarded by first
class mail to the attorneys of record, or, if a party is unrepresented, to the party's last
known address of record.

        D.     If an appeal is stricken or voluntarily terminated, any [supersedeas]
supersedeas based on it shall terminate. The prothonotary shall pay the deposits of
rental to the [party who sought possession of the real property] landlord.

       Official Note: Subdivision A provides for an automatic [supersedeas]
supersedeas in appeals from civil actions upon receipt by the magisterial district judge
of a copy of the notice of appeal.

       Subdivision B, however, does require the deposit of money or approved bond as
a condition for [supersedeas where] supersedeas when the appeal is from a judgment
for the possession of real property. A new subdivision [(C)] C was created in 2008 to
provide for appeals by indigent residential tenants who are unable to meet the bond
requirements of subdivision [(B)] B.

                                             30
       The request for termination of the [supersedeas] supersedeas, upon the
[praecipe] praecipe filed with the prothonotary, may simply state: “Please terminate the
[supersedeas] supersedeas in the within action for failure of the [appellant] tenant to
pay monthly rental as required by Pa.R.C.P.M.D.J. No. 1008 when it became due” and
will be signed by [appellee] the landlord. The prothonotary will then note upon the
[praecipe] praecipe: “Upon confirmation of failure of the [appellant] tenant to deposit
the monthly rent when it became due, the [supersedeas] supersedeas is terminated,”
and the prothonotary will sign and clock the [praecipe] praecipe. A copy of the
[praecipe] praecipe may thereupon be displayed to the magisterial district judge who
rendered the judgment, and a request for issuance of an order for possession under
Pa.R.[A]C.P.M.D.J. No. 515 may be made.

       The deposit of rent required hereunder is intended to apply in all cases,
irrespective of the reasons [which] that caused the filing of the complaint before the
magisterial district judge in the first instance. Disposition of the monthly rental deposits
will be made by the court of common pleas following its [de novo] de novo hearing of
the matter on appeal.

        In many judicial districts, appeals of magisterial district court judgments are
submitted to compulsory arbitration pursuant to Pa.R.C.P. Nos. 1301–1314. If, after
the arbitration, the prothonotary enters an award for possession on the docket in
favor of the landlord and the tenant fails to maintain the supersedeas required by
Rule 1008 prior to the prothonotary entering judgment on the award, then the
landlord may terminate the supersedeas pursuant to Rule 1008B and request an
order of possession from the magisterial district judge pursuant to Rule 515. If the
prothonotary enters an award on the docket in favor of the tenant and the tenant
fails to maintain the supersedeas prior to the prothonotary entering judgment on
the award, the landlord may not obtain an order of possession between the time
that the prothonotary enters the arbitration award on the docket and the time that
the landlord files a notice of appeal.

      The money judgment portion of a landlord and tenant judgment ([see] see
Pa.R.C.P.M.D.J. Nos. 514 and 521) would be governed by subdivision A.




                                            31
Rule 1013. Writ of [Certiorari] Certiorari as [Supersedeas] Supersedeas

      A.      Receipt of the writ of [certiorari] certiorari by the magisterial district judge
to whom it was directed shall operate as a [supersedeas] supersedeas, except as
provided in subdivisions B and C of this rule.

        B.     When [the] a tenant obtains a writ of [certiorari] certiorari [involves]
involving a judgment for the possession of real property, receipt of the writ by the
magisterial district judge shall operate as a [supersedeas] supersedeas only if the
[party] tenant obtaining the writ at the time of filing the writ, deposits with the prothonotary
a sum of money (or a bond, with surety approved by the prothonotary) equal to the lesser
of three [(3)] months' rent or the rent actually in arrears on the date of the filing of the
[praecipe] praecipe for writ of [certiorari] certiorari [(“praecipe”)] (“praecipe”), as
determined by the magisterial district judge, and, thereafter, deposits cash or bond with
the prothonotary in a sum equal to the monthly rent [which] that becomes due during the
period of time the proceedings upon writ are pending in the court of common pleas, such
additional deposits to be made within [thirty (30)] 30 days following the date of the filing
of the [praecipe] praecipe, and each successive [thirty (30)] 30-day period thereafter.

       Upon application by the landlord, the court shall release appropriate sums from the
escrow account on a continuing basis while the writ is pending and while the ensuing
proceeding is pending (in the event the writ is granted) to compensate the landlord for the
tenant's actual possession and use of the premises during the pendency of the writ and
during the pendency of the ensuing proceeding (in the event the writ is granted).

       In the event that the [party] tenant filing the [praecipe] praecipe fails to deposit
the sums of money, or bond, required by this rule when such deposits are due, the
prothonotary, upon [praecipe] praecipe filed by the [party that did not file the praecipe
for writ of certiorari] landlord, shall terminate the [supersedeas] supersedeas. Notice
of the termination of the [supersedeas] supersedeas shall be forwarded by first class
mail to the attorneys of record, or, if a party is unrepresented to the party's last known
address of record.

        [Where] When the deposit of money or bond is made pursuant to this Rule at the
time of the filing of the [praecipe] praecipe, the prothonotary shall make upon the writ
and its copies a notation that the writ will operate as a [supersedeas] supersedeas when
received by the magisterial district judge.

       C.     Indigent Tenants

               (1)     Residential tenants who seek to file a [praecipe] praecipe involving
a magisterial district court judgment for possession and who do not have the ability to pay
the lesser of three months' rent or the full amount of the magisterial district court judgment

                                              32
for rent shall file with the office of the prothonotary a tenant's affidavit, as set forth in
subdivision B(2).

              (2)    The tenant's affidavit shall be substantially in one of the following two
forms:

                                   [Caption]
         TENANT'S [SUPERSEDEAS] SUPERSEDEAS AFFIDAVIT (NON-SECTION 8)

        I, ____________________ (print name and address here), have filed a [praecipe]
praecipe for a writ of [certiorari] certiorari to review a magisterial district court judgment
awarding to my landlord possession of real property that I occupy, and I do not have the
financial ability to pay the lesser of three [(3)] times my monthly rent or the judgment for
rent awarded by the magisterial district court. My total household income does not exceed
the income limits set forth in the instructions for obtaining a stay pending issuance of a
writ of [certiorari] certiorari and I have completed an [in forma pauperis] in forma
pauperis (IFP) affidavit to verify this. I have/have not (cross out the one that does not
apply) paid the rent this month.

       I verify that the statements made in this affidavit are true and correct to the best of
my knowledge, information, and belief. I understand that false statements herein are
made subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to
authorities.

________________                                  _______________________________
     Date                                         SIGNATURE OF TENANT

                                             OR

                                              [Caption]

           SECTION 8 TENANT'S [SUPERSEDEAS] SUPERSEDEAS AFFIDAVIT

       I, ____________________ (print name and address here), have filed a [praecipe]
praecipe for a writ of [certiorari] certiorari to review a magisterial district court judgment
awarding my landlord possession of real property that I occupy, and I do not have the
financial ability to pay the lesser of three [(3)] times my monthly rent or the actual rent in
arrears. My total household income does not exceed the income limits set forth in the
Instructions for obtaining a stay pending issuance of writ of [certiorari] certiorari and I
have completed an [in forma pauperis] in forma pauperis (IFP) affidavit to verify this. I
have/have not (cross out the one that does not apply) paid the rent this month.



                                             33
       The total amount of monthly rent that I personally pay to the landlord is $
__________. I hereby certify that I am a participant in the Section 8 program and I am
not subject to a final ([i.e.] i.e., non-appealable) decision of a court or government agency
[which] that terminates my right to receive Section 8 assistance based on my failure to
comply with program rules.

       I verify that the statements made in this affidavit are true and correct to the best of
my knowledge, information and belief. I understand that false statements herein are made
subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to
authorities.

________________                                  _______________________________
     Date                                         SIGNATURE OF TENANT

              (3)   (a)    If the rent has already been paid to the landlord in the month
in which the [praecipe] praecipe is filed, the tenant shall pay into an escrow account with
the prothonotary the monthly rent in [thirty (30)] 30-day intervals from the date the
[praecipe] praecipe was filed; or

                    (b)    If the rent has not been paid at the time of filing the [praecipe]
praecipe, the tenant shall pay:

                           (i)     at the time of filing the [praecipe] praecipe, a sum of
money equal to one third (1/3) of the monthly rent;

                            (ii)  an additional deposit of two thirds (2/3) of the monthly
rent within [twenty (20)] 20 days of filing the [praecipe] praecipe; and

                              (iii)  additional deposits of one month's rent in full each
[thirty] 30 days after filing the [praecipe] praecipe. The amount of the monthly rent is
the sum of money found by the magisterial district judge to constitute the monthly rental
for the leasehold premises pursuant to Rule 514A. However, when the tenant is a
participant in the Section 8 program, the tenant shall pay the tenant share of the rent as
set forth in the “Section 8 Tenant's [Supersedeas] Supersedeas Affidavit” filed by the
tenant.

             (4) The prothonotary's office of the [C]court of [C]common [P]pleas in
which the [praecipe] praecipe is filed shall provide residential tenants who have suffered
a judgment for possession with a “Supplemental Instructions for Obtaining a Stay of
Eviction” as it appears on the [website] Forms page of the [Minor Court Rules
Committee] website of the Unified Judicial System of Pennsylvania at
www.pacourts.us.


                                             34
       Note: The [website of the Minor Court Rules Committee is part of the] Forms
page is found on the home page of the [Administrative Office of Pennsylvania
Courts] Unified Judicial System of Pennsylvania at www.pacourts.us. The
Supplemental Instructions include both instructions and income limits.
       The income limits are stated in monthly amounts and are based upon the most
recent poverty income guidelines issued by the Federal Department of Health and Human
Services.

             (5)    When the requirements of [paragraphs] subdivisions C(2)[ and ]–
(3) have been met, the prothonotary shall issue a [supersedeas] supersedeas.

               (6)   Upon application by the landlord, the court shall release appropriate
sums from the escrow account on a continuing basis while the writ is pending and while
the ensuing proceeding is pending (in the event the writ is granted) to compensate the
landlord for the tenant's actual possession and use of the premises during the pendency
of the writ and during the pendency of the ensuing proceeding (in the event the writ is
granted).

               (7)    If the tenant fails to make monthly rent payments to the prothonotary
as described in [paragraph] subdivision C(3), the [supersedeas] supersedeas may
be terminated by the prothonotary upon [praecipe] praecipe by the landlord or other
party to the action. Notice of the termination of the [supersedeas] supersedeas shall
be forwarded by first class mail to the attorneys of record, or, if a party is unrepresented,
to the party's last known address of record.

              (8)    If the [C]court of [C]common [P]pleas determines, upon written
motion or its own motion, that the averments within any of the tenant's affidavits do not
establish that the tenant meets the terms and conditions of [paragraph] subdivision
C(1), [supra] supra, the [C]court may terminate the [supersedeas] supersedeas.
Notice of the termination of the [supersedeas] supersedeas shall be forwarded by first
class mail to the attorneys of record, or, if a party is unrepresented, to the party's last
known address of record.

      D.      If a writ of [certiorari] certiorari is stricken, dismissed, or discontinued, any
[supersedeas] supersedeas based on it shall terminate. The prothonotary shall pay the
deposits of rental to the [party who sought possession of the real property] landlord.

       Official Note: As in appeals (see Pa.R.C.P.M.D.J. No. 1008), [certiorari]
certiorari operates as an automatic [supersedeas] supersedeas in civil actions when
the writ is received by the magisterial district judge. If the writ involves a judgment for the
possession of real property, however, it will operate as a [supersedeas] supersedeas
upon receipt by the magisterial district judge only if money is paid or a bond is filed
conditioned as stated in the rule. This Rule has been amended to require a payment

                                              35
equal to the lesser of three months' rent or the rent actually in arrears in order for the writ
involving a judgment for the possession of real property to act as a [supersedeas]
supersedeas to ensure consistency between this Rule and Pa.R.C.P.M.D.J. No. 1008
(Appeal as [Supersedeas] Supersedeas). A new subdivision [(C)] C was created in
2008 to provide a [praecipe] praecipe for writ of [certiorari] certiorari process for
indigent residential tenants who are unable to meet the bond requirements of subdivision
[(B)] B.

       The request for termination of the [supersedeas] supersedeas, upon the
[praecipe] praecipe filed with the prothonotary, may simply state: “Please terminate the
[supersedeas] supersedeas in the within action for failure of the [party filing the writ]
tenant to pay monthly rental as required by Pa.R.C.P.M.D.J. No. 1013 when it became
due” and will be signed by landlord. The prothonotary will then note upon the [praecipe]
praecipe: “Upon confirmation of failure of the [party filing the writ] tenant to deposit the
monthly rent when it became due the [supersedeas] supersedeas is terminated,” and
the prothonotary will sign and clock the [praecipe] praecipe. A copy of the [praecipe]
praecipe may thereupon be displayed to the magisterial district judge who rendered the
judgment, and a request for issuance of an order for possession under Pa.R.C.P.M.D.J.
No. 515 may be made.

      The money judgment portion of a landlord and tenant judgment ([see] see
Pa.R.C.P.M.D.J. Nos. 514 and 521) would be governed by subdivision A of this rule.




                                              36